Title: To Thomas Jefferson from Edmond Charles Genet, 25 December 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Philadelphie le 25. Xbre. 1793, l’an 2e. de la Republique Française une et indivisible.

J’apprends par les rapports du Consul de la République à Charlestown, et par les papiers publics, que la Legislature de la Caroline du Sud avoit fait arrêter différentes personnes accusées d’avoir reçû de moi des Commissions à l’effet de lever une force armée dans cet Etat pour le service de la République. Sentant qu’une pareille demarche si elle était véritable offenserait la Souveraineté du peuple Américain, Je m’empresse de vous affirmer, Monsieur, que je n’ai autorisé en aucune manière le recrutement, la formation, ou le rassemblement d’une force armée, ni d’aucun Corps sur le territoire des Etats unis; mais en même temps je suis trop franc pour vous déguiser, qu’autorisé par la nation française à délivrer des brevets à ceux de vos Concitoyens qui se sentiroient animés du desir de servir la plus belle des Causes, j’en ai accordé à plusieurs braves républicains de la Caroline du Sud dont l’intention m’a parû être en s’expatriant, de se rendre chéz des Tributs indiennes independantes, anciennes amies et alliées de la france pour rendre, s’ils le pouvaient, de concert avec nous, aux Espagnols et aux Anglais, le Mal que les gouvernemens de ces deux nations avoient la Lacheté de faire depuis longtems à vos Concitoyens sous le nom de ces sauvages de même que depuis peu sous celui des Algeriens.
Je vous préviens, Monsieur, que je publierai cette déclaration afin de calmer les inquiétudes et de dissiper les doutes auxquels la dénonciation faite à la Législature de la Caroline a pû donner lieu. Agréez mon respect.

Genet

